Citation Nr: 0945925	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  93-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
left ear hearing loss and assigned a noncompensable rating, 
effective December 1, 1991; and a June 2009 rating decision 
that granted service connection for right ear hearing loss 
and assigned a noncompensable rating, effective 
December 1, 1991.  

The issue was remanded for further adjudication in 
September 2007and September 2008.  The case has now been 
returned to the Board for appellate review.  


FINDING OF FACT

Throughout the appeal period, audiometric findings show that 
the Veteran had no more than Level I hearing acuity in his 
right ear and Level I hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss were 
not met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including 
Diagnostic Code 6100 (1999 & 2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

The Veteran's claim was filed prior to the enactment of the 
VCAA.  In a July 2003 letter, issued after the decision 
initially appealed, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further medical evidence relevant to the 
claim.  In a March 2006 letter, he was advised of how 
disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial 
rating assigned for the hearing loss disability is a 
downstream issue, and additional VCAA notice is not required.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board 
finds that any deficiency with respect to the timing of the 
notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 
5103A and 38 C.F.R. § 3.159, and the Veteran and his 
representative at the time were fully informed of the 
evidence which had been obtained in support of the appeal.  
Moreover, following the notice, the RO readjudicated the 
appeal in several supplemental statements of the case.  Thus, 
the Board concludes that there is no prejudice to the Veteran 
due to any defect in the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service private and VA treatment records, VA 
examination reports, and statements from the Veteran.  There 
is no indication that there are outstanding medical records 
that need to be obtained.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Hence, the Board finds that the case is ready for 
adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of initial ratings for 
disabilities following an initial award of service connection 
for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claims 
and the initial rating decisions are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

The Veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of his 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity which became effective June 10, 1999.  62 
Fed. Reg. 25,202-210 (May 11, 1999).  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999, call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (1999).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, for example, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  These exceptional patterns are not shown to be present 
in this case.  

Similarly, the current criteria for evaluating hearing 
impairment call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85 (2009).  These results 
are then charted on Table VI and Table VII, as set out in the 
Rating Schedule.  In order to establish entitlement to a 
compensable or higher evaluation for hearing loss, it must be 
shown that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average puretone 
decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009).  

At a VA audiological examination in December 1991, 
audiometric studies revealed puretone thresholds of 15, 10, 
10 and 15 decibels in the right ear and 10, 25, 25, and 20 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 13 decibels and in the left ear was 20 decibels.  
Speech discrimination ability was 100 percent, bilaterally.  
The examiner noted that hearing with within normal limits, 
bilaterally, on all measures.  

A VA treatment record dated in February 1993 noted that the 
Veteran complained of decreased hearing.  Audiometric studies 
revealed puretone thresholds of 15, 10, 15, and 15 decibels 
in the right ear and 15, 25, 30, and 15 decibels in the left 
ear at 1000, 2000, 3000 and 4000 Hertz respectively.  Speech 
recognition ability was 100 percent in the right ear, and 92 
percent in the left ear.  

At a VA audiological examination in May 1994, audiometric 
studies revealed puretone thresholds of 15, 10, 10 and 20 
decibels in the right ear and 15, 25, 30, and 25 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 13.75 decibels, and in the left ear was 23.75 
decibels.  

At a VA audiological examination in May 2004, audiometric 
studies revealed puretone thresholds of 25, 20, 30 and 25 
decibels in the right ear and 25, 40, 50, and 20 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 25 decibels and in the left ear was 33.75 decibels.  
Speech discrimination ability was 100 percent bilaterally.  
The examiner diagnosed normal sloping to mild sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.  

Audiometric studies conducted in February 2006 were noted to 
20-40 decibels worse in both ears when compared to the 
audiogram conducted in May 2004.  The testing was not fully 
completed due to a functional component of the hearing loss.

Audiometric studies conducted in March 2006 revealed puretone 
thresholds of 30, 20, 35 and 30 decibels in the right ear and 
25, 45, 55, and 25 decibels in the left ear at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold in the right ear was 28.75 decibels and in the left 
ear was 37.5 decibels.  Speech discrimination ability was not 
reported.  The examiner commented that the Veteran had been 
malingering at his last appointment in February 2006, but 
that the current findings were accurate and consistent with 
the VA examination in May 2004.  

Audiometric studies conducted in June 2006 revealed puretone 
thresholds of 30, 20, 30 and 25 decibels in the right ear and 
30, 40, 50, and 25 decibels in the left ear at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold in the right ear was 26.25 decibels and in the left 
ear was 36.25 decibels.  Speech discrimination ability was 92 
percent, bilaterally.  

At a VA audiological examination in March 2008, audiometric 
studies revealed puretone thresholds of 30, 25, 30 and 25 
decibels in the right ear and 35, 40, 60, and 25 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 27.5 decibels and in the left ear was 40 decibels.  
Speech discrimination ability was 96 percent, bilaterally.  
The examiner diagnosed mild sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  

Throughout the appeal period, the findings on the Veteran's 
multiple audiometric evaluations consistently correlate to a 
designation of level I hearing in the right ear and level I 
hearing in the left ear.  Table VII of § 4.87 provides for a 
noncompensable evaluation under Diagnostic Code 6100 (1999 
and 2009) when those levels of hearing loss are demonstrated.  
More severe hearing loss disability has not been clinically 
demonstrated at any time during the course of the Veteran's 
appeal from the time that he filed his claim in 1991 to the 
present.  Consequently, the Board finds that a compensable 
rating for bilateral hearing loss is not warranted at any 
time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling, 
particularly with regard to his difficulty hearing people 
speak, and should be compensated accordingly.  However, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, a mechanical application of the rating 
schedule results in a noncompensable rating under Diagnostic 
Code 6100 throughout the appeal period.

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
Hence, the Board finds that a referral for consideration of 
an extraschedular rating is not appropriate.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


